El Juejz Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Baudilio Bivera, chófer de la Autoridad de Transporte de Puerto Rico y miembro de la Unión de Chóferes y Mecá-nicos Núm. 1 de San Juan y Ramas Anexas Inc., se declaró *344“culpable con derecho a declarar”, ante la Junta Directiva de la Unión, de una querella radicada en su contra por Rafael Rosas, compañero suyo de trabajo y submárshal de la mencionada Unión. En la querella se le imputaba a Rivera haber agredido a Rosas causándole daños por los cua-les tuvo que ser recluido en un hospital. La Junta Direc-tiva de la Unión le impuso a Rivera una multa de $100 la cual debería pagar a Rosas para cubrir los gastos de hospital. No habiendo pagado la multa dentro del término de 30 días concedídole, la Unión lo expulsó de su matrícula el 19 de julio de 1946. La Autoridad de Transporte fue noti-ficada de la acción tomada por la Junta Directiva de la Unión y cumpliendo con las disposiciones del convenio colectivo exis-tente entre la Unión y la Autoridad de Transporte despidió al peticionario el primero de agosto de 1946.
El día 30 de octubre de 1946, Rivera apeló ante la Asam-blea General de la Unión y la orden emitida por la Junta de Directores fue confirmada. Rivera, después de solicitar la inhibición de la Junta de Directores, solicitó que se recon-siderara el acuerdo de la Asamblea General, y ésta, después de él comprometerse a pagar los $100 de multa, acordó darle una última oportunidad y aceptarlo de nuevo como miembro de la Unión.
Meses después, al solicitar la Autoridad de Transporte de la Unión que le enviaran candidatos para chóferes de acuerdo con las disposiciones del convenio colectivo celebrado entre ellos, rechazó el de Rivera, a quien de aquí en adelante lla-maremos el peticionario, alegando que la conducta conocida por la Autoridad a través de los récords del Comité de Que-jas y Agravios, lo hacía inaceptable para ocupar el puesto de chófer en la Autoridad de Transporte.
El día 12 de septiembre de 1948 el peticionario, ampa-rándose en el artículo 9 de la Ley de Relaciones del Trabajo, o sea la Ley núm. 130 de 8 de mayo de 1945 (pág. 407), según, enmendada por la Ley núm. 6 de 7 de marzo de 1946 ((1) *345pág. 19), se querelló ante la Junta de Relaciones del Tra-bajo de Puerto Rico imputándole — tanto a la Unión como a la Autoridad de Transporte — la comisión de ciertas prácticas ilícitas de trabajo. A la Unión le imputó haber violado el artícnlo 8(2) (b) y a la Autoridad de Transporte el artículo 8(1), incisos (a), (/) e (i) de la mencionada ley.
La Junta designó a un Oficial Examinador, (1) proce-diendo éste a celebrar una vista, después de la cual emitió un informe concluyendo que tanto la Unión como la Autori-dad habían incurrido en las prácticas ilícitas alegadas y reco-mendando a la Junta que emitiese una orden contra ambas ■entidades ordenándoles cesar y desistir de dichas prácticas ilícitas.
La Unión aceptó el informe rendido por el Oficial Exa-minador pero no así la Autoridad de Transporte, la cual se •opuso al mismo solicitando que se desestimara la querella radicada en su contra. La Junta, basándose en todo el expe-diente del caso, emitió una decisión y orden desestimando la •querella del peticionario en cuanto a ambas entidades.
No conforme el peticionario, solicita de este Tribunal que revise la orden final emitida por el mencionado organismo. (2)
En su primer señalamiento alega el peticionario que ■erró la Junta al exonerar a la Unión de las responsabilidades que le fijara el Oficial Examinador en su informe, pues no habiendo la Unión impugnado el mismo, la Junta estaba impedida de tomar acuerdo alguno revocándolo. No tiene razón. Las recomendaciones de un Oficial Examinador no son concluyentes para la Junta. Su función consiste en celebrar audiencias públicas a las cuales comparecen las partes con sus testigos y, una vez terminada la prueba, rendir un informe detallado a la Junta expresándole su recomendación ■de acuerdo con la evidencia y la ley aplicables. Pero su informe no pasa de ser una mera recomendación la cual la *346Junta, de acuerdo con la ley qne la creó y con su propio reglamento, tiene discreción para alterar. (3)
El hecho de qne una parte no radique oposición al informe rendido por el Oficial Examinador no significa que dicho in-forme sea final y obligatorio para la Junta pues es la Junta la que en última instancia está obligada por ley a determinar si se ha cometido o no una práctica lícita de trabajo. National Labor Relations Board v. Elkland Leather Co., 114 F.2d 221 (C.C.A. 3, 1940), certiorari denegado en 311 U.S. 705; International Ass’n. Etc. v. National Labor Relations Board, 110 F.2d 29 (C.A., D.C., 1939); National Labor Relations Board v. Oregon Worsted Co., 94 F.2d 671 (C.C.A. 9, 1938).
Como se dijo en el caso de Elkland Leather Co., supra, en el cual tampoco se impugnaron ciertas conclusiones del oficial examinador:
“. . . Ciertas conclusiones sugeridas por el oficial examinador en su informe a las cuales no se tomó excepción fueron sin embargo revo-cadas por la Junta la cual hizo conclusiones independientes contrarias *347a las mismas. Se arguye que esto constituye error. El argumento hace caso omiso del hecho de que la Ley (29 U.S.C.A. sec. 160(c)) impone a la Junta misma el deber de exponer sus conclusiones de hecho. Ese deber ella no puede delegarlo en un oficial examinador sino que debe considerar su informe intermedio, como lo hizo la Junta en este caso, como nada más que una recomendación. ...”
Es de notarse qne, de acuerdo con la sección 10(c) de la Ley Nacional de Eelaciones del Trabajo según quedó enmen-dada por la Ley Taft-Hartley, 29 U.S.C.A. sec. 160(c), actual-mente el informe y recomendación de un oficial examinador radicado en la Junta Nacional se convierte en la orden de la Junta, “. . , si no se radicaran excepciones dentro de veinte días después de haberse notificado a las partes, o dentro de la prórroga concedida por la Junta ...” Nuestra Ley, sin embargo, no ha sido enmendada y la jurisprudencia citada, interpretando la ley federal antes de la enmienda por la Ley Taft-Hartley, es aplicable. No se cometió el primer error.
 Por el segundo se alega que erró la Junta al resolver que la Unión no cometió una práctica ilícita del trabajo ni suspender de su martícula al peticionario. Arguye el peticionario que la Unión carecía de facultad para castigarlo, pues ya había sido castigado por el Comité de Quejas y Agravios de la Autoridad; que el Eeglamento de la Unión no le daba poderes para imponerle el pago de una multa de $100; que la Unión no podía expulsarlo por no haber pagado la misma y por último que la expulsión fué injustificada.
El artículo 8(2) (b) de la Ley, supra, dispone:
"(2) Será práctica ilícita de trabajo el que una organización obrera, actuando individualmente o concertadamente con otros:
“(a) * * * * * * *
“ (b) Excluya o suspenda injustificadamente de la matrícula de, una organización obrera a cualquier empleado en una unidad de negociación colectiva y en cuya representación la organización obrera haya firmado un convenio de afiliación total, o de mantenimiento de matrícula de la unión. Por la violación de este inciso, la Junta podrá, en el ejercicio de su discreción, ordenar la suspensión temporal o la terminación de la cláusula del convenio colectivo que *348requiera de todos los empleados dentro de tal unidad, como condi-ción de empleo, que pertenezcan a una sola organización obrera, o que los miembros de dicha organización se mantengan al día como miembros de la misma durante la vigencia del contrato.”
Esta disposición no estaba incluida entre las prácticas ilí-citas de trabajo del artículo 8(2) de la ley original (Ley núm. 130 de 1945) y tampoco existía ni existe disposición similar en las leyes federales, Wagner y Taft-Hartley, aunque en esta última, al enmendarse la sección 8 (29 U.S.C.A. see. 158, 1948 Cumulative Annual Pocket Part, pág. 18) se incluyó el apartado (ó) en el cual se enumeraron por primera vez los casos en que las organizaciones obreras o sus agentes pue-den incurrir en prácticas ilícitas de trabajo.
Nuestra Ley, más comprensiva que la Federal, ha que-rido afrontar un problema que ha sido objeto de muchas y enconadas discusiones en los Estados Unidos, o sea el cada día más poderoso control de las uniones obreras sobre .sus miembros y al mismo tiempo la renuencia del gobierno y de las cortes a intervenir con la administración interna de dichas uniones.(4) La Ley Taft-Hartley — tan combatida por las organizaciones obreras — aun cuando aparentemente no inter-viene con la forma en que ellas pueden disciplinar a sus miembros al disponer en su sección 8(6) (1) que . . este párrafo no menoscabará el derecho de una organización obrera a adoptar sus propias reglas en cuanto a la adquisi-ción o retención de miembros en la misma. . .”, de hecho ha limitado las consecuencias de la sanción disciplinaria que se *349imponga a un miembro, al abolir el taller cerrado y restrin-gir el taller nnionado y disponer en la sección 8(a)(3) en lo pertinente, que “. . . ningún patrono justificará cualquier discrimen en contra de un empleado por no ser miembro de una organización obrera ... si tiene motivos razonables para creer que su calidad de miembro fue . . . terminada por otras razones que la falta del empleado de pagar las cuotas regula-res . . . requeridas como condición para . . . retener la cali-dad de miembro . . .”, en relación con la sección 8(b)(2) que dispone que será una práctica ilícita de trabajo por parte de una organización obrera “el causar o tratar de causar que un patrono discrimine en contra de un empleado en violación del inciso (a)(3) . . . con respecto al cual su calidad de miembro en tal organización ha sido . . . terminada por al-gún otro motivo que su falta de pago de cuotas regulares . . . uniformemente requeridas como condición para . . . retener dicha calidad de miembro ...”
El artículo 8(2) (b) de nuestra Ley no define qué es lo que constituye excluir o suspender injustificadamente a un em-pleado de la matrícula de una organización obrera. Su de-, terminación ha sido dejada en manos de la Junta al dispo-nerse en el artículo 7 de la ley, supra, que:
“(a) La Junta tendrá facultad, según se dispone más adelante en la presente, para evitar que cualquier persona se dedique a cua-lesquiera de las prácticas ilícitas de trabajo que se enumeran en el artículo 8. Esta facultad será exclusiva y no la afectará ningún otro medio de ajuste o prevención.”
La razón es obvia. Se creó un organismo especializado y entendido en materia de relaciones del trabajo para que se encargara de desarrollar y velar por el cumplimiento de la política pública del Pueblo de Puerto Pico expuesta en el artículo 1 de la ley. Corresponde, por tanto, a la Junta de-terminar en primera instancia y de acuerdo con los hechos de cada caso en particular, lo que es una “expulsión o suspen-sión injustificada” de acuerdo con el artículo 8(2) (b).
*350La misma ley que creó la Junta confiere jurisdicción a este Tribunal para poner en vigor o revisar sus órdenes finales, concediendo o negando el remedio solicitado. Sección 9 (2) (a) y (b) de la Ley. Empero, expresamente se dispuso en dicha sección que “las conclusiones de la Junta en cuanto a los hechos, si están respaldadas por la evidencia, serán en igual forma concluyentes” para este Tribunal. (Bastardillas muestras.) Nuestra intervención en cuanto a las conclusiones de hecho a que llegó la Junta está limitada a determinar si hay evidencia suficiente para sostenerlas. Como dijimos en el caso de Junta de Relaciones del Trabajo v. Namerow, 69 D.P.R. 82, 87:
“. . . Sólo en caso de que el récord no contenga evidencia en apoyo de las conclusiones de becho a que llegue la Junta, estaría-mos autorizados para resolver, como cuestión de derecho, que las conclusiones de hecho, y la orden en éstas basada, no pueden sub-sistir. ’ ’
Y al mismo efecto, Sunland Biscuit Co. v. Junta de Salario Mínimo, 68 D.P.R. 371, 376, 378; United States v. Morgan, 307 U.S. 183; Board v. Hearst Publications, 322 U.S. 111 y Medo Corp. v. Labor Board, 321 U.S. 678.
 Hemos examinado la prueba que tuvo ante su consideración la Junta y sobre la cual hubo además una estipulación de las partes y, a nuestro juicio, la misma es suficiente para sostener sus conclusiones sobre los hechos, los cuales ya hemos expuesto anteiiormente. Ahora bien, la cuestión de derecho planteada por el peticionario es al efecto de que.la Junta erró al sostener que la Unión tenía autoridad bajo el artículo VI, secciones A y P de su Reglamento(5) para im-*351ponerle la sanción qne le impuso. La Junta, al sostener la decisión de la Unión, se expresó en esta forma:
“. . . creemos que la Unión tenía autoridad, dentro de las facultades de que disfruta como sociedad privada y en armonía con su propio, reglamento, para imponer la adecuada disciplina a sus miembros. Creer y encontrar lo contrario sería obstaculizar o por lo menos no-facilitaríamos la adecuada organización y disciplina de una organi-zación obrera y nos apartaríamos del propósito básico que tuvo la Legislatura al promulgar la Ley de Relaciones del Trabajo de Puerto Rico. Una organización obrera capaz de mantener, en forma demo-crática y reglamentaria, la disciplina entre sus miembros, está coad-yuvando al propósito de mantener la paz industrial. La imposición de medidas razonables de disciplina y el exigir responsabilidad a sus miembros son factores necesarios para liacer de una organización obrera una entidad responsable y fuerte que sirva de instrumento económico verdaderamente efectivo en el mantenimiento de la armo-nía y la comprensión entre capital y trabajo. Si restáramos autori-dad a una organización obrera para tomar aquellas medidas internas necesarias al mantenimiento del más alto grado de cohesión, respon-sabilidad y disciplina entre sus asociados, no estaríamos efectuando a cabalidad los propósitos del estatuto que administramos. Ya hemos expresado nuestro propósito de intervenir lo menos posible, en las cuestiones internas de las organizaciones obreras. Esto no significa, sin embargo, que estamos dando mano libre a las organizaciones obreras para, a su capricho y absoluta discreción, imponer a sus miembros medidas irrazonables, que éstos no puedan cumplir y, como consecuencia, sus empleos queden afectados.
“Pero no se trata aquí de un caso de esos aislados en que la Unión obrera se extralimita en el uso de su discreción y facultad. Se trata de uno de esos casos en que el único tribunal competente para determinar e imponer la sanción, determinó cuál era la disci-plina que debía imponerse a un asociado suyo. Y para que una organización obrera obtenga el mayor buen éxito en la negocia-ción colectiva y en la función principal que debe desempe-*352ñar en el campo de la producción, debe tener, indiscutiblemente, el poder de controlar y orientar a sus miembros, y liacer que' éstos cumplan sus obligaciones contractuales y reglamentarias. El hecho do si la multa impuesta al obrero Baudilio Rivera fué para ingre-sarla en los fondos de la Unión o fué para indemnizar a un miem-bro perjudicado, es inmaterial. Si la Unión tenía autoridad para imponer la sanción, también tenía autoridad para determinar su destino. Y no puede alegarse por Baudilio Rivera que no se le dió un debido procedimiento como miembro de la Unión, cuando éste aceptó todos los hechos y no presentó defensa alguna. Al decla-rarse culpable de los cargos que le formularon, Baudilio Rivera se sometió voluntariamente al tribunal de su propia organización de la cual era miembro y aceptó los cargos, y ésta actuó con jurisdic-ción al imponerle un castigo de cien dólares.
“En consecuencia, Baudilio Rivera debió haber cumplido con la obligación que le impuso la Unión, y su negativa a acatarla o su falta de cumplimiento con los términos de la misma, dió motivos suficientes a la Unión para que ésta tomara en ley aquellas medidas adicionales que creyó apropiadas, incluyendo su exclusión de la ma-trícula. ’ ’
¿ Debemos resolver, como cuestión de ley, que la Junta erró al sostener, basada en los fundamentos expuestos por ella, que la suspensión definitiva del peticionario de la ma-trícula de la Unión no fué injustificada?
Nos confrontamos por primera vez con la pauta o norma que debemos establecer para determinar si la Junta erró al resolver qué es lo que constituye una suspensión o expulsión “injustificada” de un empleado de la matrícula de la orga-nización obrera a que pertenece. Como cuestión de derecho resolvemos que no erró la Junta al sostener la facultad de la Unión, bajo los incisos A y F del artículo VI de su Regla-mento, supra, de imponer $100 de multa al peticionario y des-tinarlos a pagar los gastos en que incurrió el compañero herido por él. De hecho la prueba demostró que el peticio-nario sugirió que se le diera ese destino a la multa y además de haber aceptado los hechos que se le imputaron, convino en satisfacer dicha multa en pagos parciales de $5. Fué su actitud de no cumplir con la sanción impuesta, a pesar de *353haberla aceptado, lo que motivó la actuación adicional de lá IJnión suspendiéndolo definitivamente. Tampoco erró la Junta, a nuestro juicio, al resolver que bajo el citado artículo del Reglamento la Unión podía imponer esa penalidad adi-cional. ¿En qué forma puede la Unión hacer cumplir sus ■sanciones a menos que sus miembros sepan que de no cum-plirlas pueden ser suspendidos o expulsados? . .
Por otra parte, la Junta de Relaciones del Trabajo es la llamada a determinar qué es lo que constituye una práctica ilícita de trabajo de acuerdo con los hechos probados en cada caso en particular. Y es a ella, en primera instancia, a quien correspondía resolver si la Unión incurrió en dicha práctica ilícita en este caso por haber expulsado al peticionario “in-justificadamente ’
No se nos entienda como sosteniendo que en cuestiones legales estamos obligados por las determinaciones de la Junta. Sólo resolvemos que en un caso como el presente en el cual está envuelta la determinación de si la Unión ha incurrido en una práctica ilícita de trabajo, los hechos probados (in-cluyendo las admisiones del peticionario que equivalen a una renuncia a impugnar los procedimientos ante la Unión, Strobel v. Irving, 14 N.Y.S.2d 864) justifican la conclusión a que llegó la Junta, basada en los fundamentos que expuso.
Sostiene además el peticionario que la Junta erró al resolver que la Autoridad de Transporte no cometió una práctica ilícita de trabajo al despedirlo de su empleo.
El inciso I del artículo III del Convenio Colectivo entre la Unión y la Autoridad dispone que:
"Sección I. — En todos aquellos casos que la Unión resuelva ex-pulsar a uno de sus miembros, empleado en la Autoridad como chó-fer u obrero del taller, la Autoridad, en cumplimiento de lo que dispone la Sección ‘A’ de este mismo artículo, separará del trabajo ‘ a dicho chófer u obrero del taller, Disponiéndose, que si el chófer u obrero del taller llevara en apelación su caso ante la Junta Insular de Relaciones del Trabajo o cualquier Tribunal de Justicia compe-tente y la decisión de cualquiera de estos Organismos fuera adversa *354a la acción tomada por la Autoridad, la Unión estará obligada a reembolsar a la Autoridad la cuantía de la indemnización qne ésta hubiere pagado al obrero querellante como resultado de sentencia en firme, dictada por los mencionados organismos.”
La sección A dice:
“Sección A. — La Autoridad y la Unión convienen en no utilizar los servicios de ningún chófer u obrero del taller empleado en las diversas actividades de la División de Autobuses que no esté afiliado a la Unión, con excepción de los empleados clasificados como'Ejecu-tivos y Administrativos.”
Al ser suspendido (6) definitivamente el peticionario, la .Unión se dirigió a la Autoridad en la siguiente forma:
“Tenemos el gusto de enviarle adjunta copia de carta que fué enviada por esta Unión al Sr. Baudilio Rivera, suspendiéndole defi-nitivamente de los derechos de la Unión por no cumplir con la san-ción impuéstale por la Junta Directiva después de encontrarle culpable de haber violado el reglamento de la Unión.
“Lo que le comunicamos para su conocimiento y acción.” (Bas-tardillas nuestras.)
¿Qué acción podía tomar la Autoridad bajo el Convenio Colectivo sino despedir al peticionario? No competía a la Autoridad, bajo los hechos de este caso, investigar y deter-minar si la suspensión definitiva decretada por la Unión estaba justificada o no. Esa misión está encomendada a la Junta por el artículo 8(2) (&). Ahora bien, el artículo 8(1) (i) de la ley dispone que será práctica ilícita de trabajo el que un patrono “Deje de emplear o reponer a su antigua posi-ción y de no existir ésta a otra posición sustancialmente equi-valente a la anterior, a un empleado despedido en violación al Artículo 8(2) (6).” Esta disposición presupone que la Junta haya resuelto, bajo el artículo 8(2)(6), supra, que la organización obrera excluyó o suspendió injustificadamente de su matrícula a un empleado. No creemos que fuera la intención legislativa el conceder al patrono, bajo los hechos *355del presente caso, el poder de investigar y luego determinar si la actuación de la organización obrera, con quien ha fir-mado un convenio colectivo a base de taller cerrado, al ex-cluir un miembro de su matrícula lo fue justificadamente o no. Recalcamos que hemos dicho “bajo los hechos del pre-sente caso” porque pueden surgir situaciones en que el pa-trono no esté obligado a cumplimentar ciegamente la petición de la Unión, y si lo hace, incurre en una práctica ilícita de trabajo. Especialmente es esto así cuando el patrono tiene o puede tener conocimiento de que la actuación de la Unión no admitiendo o expulsando a un miembro lo ha sido en vio-lación de los derechos reconocidos a los obreros por la Ley de Relaciones del Trabajo. Véanse los casos de Local No. 2880, etc. v. National Labor Relations Board, 158 F.2d 365 (C.C.A. 9, 1946), certiorari concedido en 331 U.S. 798 y archivado a moción'de la peticionaria en 332 U.S. 845; Wallace Corp. v. Labor Board, 323 U.S. 248; National Labor Relations Board v. American White Cross Lab., 160 F.2d 75 (C.C.A. 2, 1947); Colonie Fibre Co. v. National Labor Relations Board, 163 F.2d 65 (C.C.A. 2, 1947); Steele v. L. & N.R. Co., 323 U.S. 192 y Tunstall v. Brotherhood, 323 U.S. 210 y Anotaciones relacionadas en 95 A.L.R. 10; 97 A.L.R. 609; 160 A.L.R. 918; 166 A.L.R. 356 y 172 A.L.R. 1351.
Pero ésa no es la situación en el presente caso. Aquí la Junta resolvió que, de acuerdo con la prueba, la Autoridad despidió al peticionario a requerimiento de la Unión y que “Tal acto estuvo predicado en una de las obligaciones contenidas en el convenio colectivo con la Unión. De haber la Autoridad actuado contrario a lo que disponía el convenio con la Unión se exponía a que se le imputara la comisión de otras prácticas ilícitas de trabajo y se exponía además al quebrantamiento o debilitamiento de las relaciones entre ella y la Unión.” Concluyó “que la Autoridad, al despedir al referido empleado a requerimiento de la Unión, por haber éste perdido su condición de miembro en buen estado (good *356’standing), actuó dentro de las facultades administrativas y obligaciones- contractuales que tenía, y, tal acto, no consti-tuyó violación alguna al artículo 8(1) (i) de la ley.”(7)
De nuevo resolvemos que la prueba justifica las conclusio-nes de beebo de la Junta y que no erró en su interpretación del artículo 8(1) (i) en relación con el 8(2)(&), supra.
Por último, sostiene el peticionario que la Junta erró al' resolver que la Autoridad de Transporte no incurrió en práctica ilícita de trabajo al negarse a emplear al peticionario de nuevo cuando la Asamblea de la Unión lo restituyó como miembro de la Unión, La contención del peticionario es que la Autoridad violó el Convenio Colectivo que tenía con la Unión y al hacerlo incurrió en una práctica ilícita de trabajo bajo el artículo 8(1) (/) de la ley que así lo dispone. A este respecto la Junta se expresó en esta forma:
“A virtud del mencionado convenio colectivo la .Autoridad debe-ría probar, basta por 20 días, a todo chófer que le fuera enviado por la Unión. No hay la menor duda que este concepto del con-venio vislumbraba casos de empleados cuyos historiales de trabajo no conocía la Autoridad y para cerciorarse de la pericia, responsabi-lidad, espíritu de servicio, eficiencia y otros factores que entran en la consideración de un nuevo empleado, disponía la Autoridad de 20 días de oportunidad para aceptar o rechazar y en este último caso, pedir nuevos candidatos a la Unión. . . .
*357“Sería irrazonable creer que-Baudilio’ Rivera tenía que . ser probado por la Autoridad respecto a los factores que bemos señalado cuando ya la Autoridad conocía su récord de trabajo y, sobre todo, cuando el Comité de Quejas y Agravios, compuesto por represen-tantes de la Unión y de la Autoridad en distintas ocasiones lo había juzgado y encontrado culpable de actos y conducta que ha-blaban desfavorablemente de la calidad de su eficiencia y comporta-mientos. Teniendo, como tenía la Autoridad ante sí, un historial completo de Baudilio Rivera durante el tiempo que éste sirvió como chófer de la Autoridad, no tenía que permitirle probara su acepta-bilidad o ineficiencia. ... No creemos se trata aquí de una acción unilateral tomada por la Autoridad en menoscabo de los sanos prin-cipios de la negociación colectiva. No puede inferirse que sea esto uno de esos actos inspirados en el propósito de alentar o desalentar actividades en favor o en contra de determinada organización obrera, o uno puramente caprichoso. Creemos, más bien, que fué uno den-tro del uso razonable de la discreción, y de las prerrogativas admi-nistrativas y consistente con el convenio colectivo entre la Autoridad ,y la Unión. Además, el hecho de haber la Autoridad solicitado de inmediato una nueva terna a la Unión, demuestra su intención de no saliráe de los canales del convenio colectivo y es prueba de lá* buena fe de su actuación rechazando el nombre del primero. 'No hemos encontrado tampoco, en todo el récord de este caso, propósito o intento alguno, de parte de la Autoridad, de escapar a sus obliga-ciones contractuales o de intervenir ilegalmente con los derechos reservados a los empleados bajo el artículo 4 de la ley.”
No erró a nuestro juicio la Junta al llegar a las anteriores conclusiones y al interpretar el alcance del convenio colectivo. Es un hecho significativo además, que la Unión nunca con-sideró que la actuación de la Autoridad al rechazar al peti-cionario constituyera una violación del Convenio Colectivo y se querellara en contra de la Unión ante la Junta de Relacio-nes del Trabajo. Por el contrario, al ser rechazado, el peti-cionario por la Autoridad le sometió otros nombres. La resolución de la Junta sobre este punto equivalió a reconocer en la Autoridad discreción para aceptar o no un empleado.

Debe desestimarse la petición en este caso.

El Juez Asociado Sr. Negrón Fernández se inhibió.

 Por orden de la Junta ambos casos fueron consolidados para fines de audiencia y decisión.


 Artículo 9 de la Ley de Relaciones del Trabajo.


 El artículo 9(1) (6) de la Ley dispone:
“Las declaraciones tomadas por dicho miembro, agente o agencia o por la Junta en las audiencias se pondrán por escrito y se archivarán en la Junta. Más adelante, la Junta podrá a discreción tomwr declaraciones adicionales u oír alegaciones. Si de acuerdo con todas las declaraciones prestadas la Junta fuere de opinión de que cualquier persona, patrono u organización obrera expre-sados en la querella se ha dedicado o se dedica a cualquier práctica ilícita de trabajo, entonces la Junta manifestará sus conclusiones de hecho y de ley y expedirá orden y hará que la misma se le notifique a dicha persona, patrono u organización obrera, requiriéndolo que cese en y desista de dicha práctica ilícita de trabajo y tome tal acción afirmativa que permita efectuar los propó-sitos de esta Ley, incluyendo, pero no limitándose a la reposición de empleados, abonándose o no la paga suspendida, fijando o remitiendo por correo los avisos apropiados, y poniendo fin a convenios colectivos, en todo o en parte, o cual-quier otra orden contra tal persona, patrono, parte u organización obrera, que permita efectuar los propósitos de esta Ley. La orden podrá además requerir de tal persona, patrono u organización obrera que rinda informe de tiempo en tiempo, demostrando hasta qué punto ha cumplido con la misma. Si de acuerdo con las declamaciones tomadas la Junta fuere de opinión que ninguna persona de las expresadas en la querella se ha dedicado o se dedica a cual-quier práctica ilícita de trahajo, entonoes la Junta hará sus conclusiones de hecho y expedvrá una orden desestimando la querella.” (Bastardillas nuestras.)


 Para extensos y muy interesantes trabajos sobre esta cuestión, véanse The Internal Affairs of Associations not for Profit por Z. Chafee, Jr., 43 Harv. L.Rev. 993; The Elements of a Fair Trial in Disciplinary Proceedings by Labor Unions, 30 Col. L. Rev. 847; The Control of Labor Through Union Discipline por Miller D. Steever, 16 Cornell L.Q. 212; Civil Liberties and the Trade Union por T. R. Witmer, 50 Yale L.J. 621; Disputes Within Trade Unions por W. W. Stafford, 45 Yale L.J. 1248; Equitable Belief Against Defamation and Injuries to Personality por Roseoe Pound, 29 Harv. L. Rev. 640, a las págs. 677 et seq.; The Power of Trade Unions lo Discipline Their Members, 96 U. of Pa. L. Rev. 537 y Some Aspects of Employee Democracy Under the Wagner Act por J. M. Murdock, 32 Cornell L. Q. 73.


 Dichos incisos disponen:
“Sección A: Todo socio que revelase falta, de respeto y consideración, injurias, propaganda desleal y viciosa en contra de sus compañeros y oficiales o en contra de la Unión se le formularán cargos ante la Junta Directiva. Al efecto la Junta realizará una investigación de los lieclios y si se comprobasen tales faltas ésta le impondrá las sanciones correspondientes de acuerdo con el caso y la misma será efectiva. El mismo será resuelto de acuerdo a sus méritos. Bntendiéndose que si la sanción que le sea impuesta por la Junta Directiva o *351consejo no estuviera a satisfacción, del socio éste podrá solicitar una revisión de su caso ante una asamblea general.”
“ Sección F: Será deber de todo miembro usar la disciplina tanto en la Unión como en sus labores. Se entenderá que la falta de ésta es una violación a los principios fundamentales de esta constitución y está sujeta a la multa y -penalidades que a tal -fin impongan los miembros de la Jwnta Directiva'.’' (Bastardillas nuestras.)


 El Presidente de la Unión declaró que suspensión definitiva era lo mismo quo expulsión definitiva.


 Compárense los comentarios a nuestra Ley en 59 Harv. L. Rev. 976: .“Experienoe and Experiment in Labor Legislation: Puerto Meo Labor Relations Act’’, especialmente a la pág. 980, cuando al referirse al alcance do los artículos 8(2) (6) y (8(1) (i), se dice:
"Es conveniente la disposición de la Ley de Puerto Rico en cuanto a los problemas de separación, confiriéndole a la Junta autoridad para actuar direc-tamente contra la organización obrera. Tiene la ventaja de poner en manos de una Junta administrativa desinteresada el poder de revisar separaciones de la unión. ... El enfoque de Puerto Rico no será grato para los obreros, toda vez que confiere a un extraño el poder de regular las prácticas de la unión en cuanto a admisiones se refiere. Sin embargo, las uniones estarán con-formes en tanto en cuanto elimina un fundamento por parte del patrono para ■no cumplir con un convenio de taller cerrado. Por otro lado, la ley releva al .;patrono de la obligación de determina/>• si los requisitos piara pertenecer a la unión son razonables o no.’’ (Bastardillas nuestras.)